    Case 19-00730-5-JNC                  Doc 717 Filed 03/09/20 Entered 03/09/20 22:24:35     Page 1 of 1
VAN−076 Certificate of Telephonic Notice − Rev. 01/10/2020

                              UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                                             Greenville Division

IN RE:
CAH Acquisition Company 1, LLC d/b/a Washington CASE NO.: 19−00730−5−JNC
County Hospital
958 U.S. Highway 64 East                        DATE FILED: February 19, 2019
Plymouth, NC 27962
                                                CHAPTER: 11




                                                 CERTIFICATE OF EMAIL NOTICE

I am a regularly appointed and qualified deputy clerk in the office of the clerk, in and for said court and
district, and I hereby certify that the following individual(s) were given email notice on March 9, 2020 as
indicated below:

Jason Hendren jhendren@hendrenmalone.com
Jennifer Lyday notice@waldrepllp.com
Kirstin Gardner Kirstin_Gardner@nceba.uscourts.gov



that a hearing will be held by telephone as indicated below:

DATE:           March 11, 2020
TIME:           11:00 AM

to consider and act on the following matters:

Second Motion to Extend Exclusivity/Acceptance Period for Filing a Chapter 11 Plan and Disclosure
Statement
To join the conference call, please dial 1−888−273−3658, and enter the access code 3113071 # . If asked,
please do not join the conference call as the host, instead, press the # key and wait for the conference to
begin. The AT & T operator will ask you to state your name when the conference is about to begin.

DATED: March 9, 2020

                                                                      Lisa Payne
                                                                      Deputy Clerk
